Exhibit 10.2

TRANSITION AND SEPARATION AGREEMENT

AND GENERAL RELEASE OF ALL CLAIMS

AGREEMENT entered into as of this 18th day of July, 2013 by and between Hologic,
Inc., a Delaware corporation with its principal place of business at 35 Crosby
Drive, Bedford, Massachusetts 01730 (the “Company”), and Robert A. Cascella, an
individual having his principal residence in Charlestown, Massachusetts (the
“Executive”).

WHEREAS, the Executive currently serves as a member of the Board of Directors
(the “Board”), the President, and the Chief Executive Officer of the Company;

WHEREAS, the Executive and the Company previously entered into a Retention and
Severance Agreement, dated May 3, 2006 (the “Severance Agreement”); and

WHEREAS, subject to the terms and conditions set forth herein, the Company
desires to retain the Executive as a full-time non-executive employee to assist
in the orderly transition of his role, duties and responsibilities as President
and Chief Executive Officer, effective as of July 18, 2013 (the “Transition
Date”), to the Executive’s successor, and the Executive desires to provide such
services.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto, each intending to be legally bound,
do hereby agree as follows:

1. Resignation. Effective on the Transition Date, the Executive will resign his
position as President, Chief Executive Officer and a member of the Board of the
Company as well as all other positions that the Executive may hold as an officer
and/or director of the Company or any of its subsidiaries or affiliates, by
executing the letter of resignation attached as Exhibit A hereto.

2. Transition Period.

(a) Title. Upon the Transition Date, the Executive shall be employed by the
Company solely as a full-time non-executive employee through November 30, 2013
(the “Resignation Date,” and the time between the Transition Date and the
Resignation Date the “Transition Period”), subject to the terms and conditions
of this Agreement.

(b) Duties. During the Transition Period and excluding any periods of vacation
and sick leave to which the Executive is entitled, the Executive agrees to
devote his full business time and best efforts to the business and affairs of
the Company in order to facilitate the transfer of duties to the Company’s new
President and Chief Executive Officer. During the Transition Period, the
Executive shall report directly to the Chairman of the Board and the President
and Chief Executive Officer. The Executive further agrees to comply with the
Company’s policies and procedures as they may be applicable to him (including
without limitation, as an employee) as such policies and procedures may be
modified from time to time. During the Transition Period, the Executive may work
from home or another location of his choosing; provided, however, that the
Executive and the Company acknowledge and agree that the Executive will



--------------------------------------------------------------------------------

only be provided use of the Company’s offices to the extent reasonably necessary
for purposes of the Executive’s duties hereunder or as otherwise made available
by the Company. The Company will provide reasonable administrative support to
the Executive.

(c) Compensation. During the Transition Period: (i) the Executive shall be
entitled to continue to receive base salary at a rate equal to his current base
salary $927,000, payable in accordance with the Company’s regular payroll
practices; (ii) the Executive shall continue to participate in the Company’s
Short-Term Incentive Plan for fiscal year 2013 (the “FY 2013 STIP”) in
accordance with the terms thereunder with payment, if any, to be made at such
time as bonuses are paid under the FY 2013 STIP (it being understood that the
Executive shall not participate in the fiscal year 2014 Short-Term Incentive
Plan); (iii) the Executive’s outstanding stock option, restricted stock unit and
market stock unit awards will remain outstanding and will continue to vest in
accordance with and subject to the terms and conditions set forth in the
applicable equity incentive plans and award agreements; and (iv) the Executive
shall be entitled to participate in any and all retirement (both qualified and
non-qualified), medical, dental, life insurance and other employee benefit plans
in which he currently participates, all to the extent the Executive remains
eligible under the terms of such plans and subject to the terms and conditions
of such plans as may be in effect from time to time, including (without
limitation) the Company’s car allowance program.

(d) Termination. The Executive’s employment during the Transition Period may be
terminated (i) by the Company for material breach by the Executive of the
Company’s written policies and this Agreement, including the Non-Competition and
Proprietary Information Agreement attached as Exhibit B hereto, but only after
(x) the Executive has actually received written notification detailing such
material breach and (y) the Executive has been given a 10 business day period to
cure such material breach, if curable (and if substantially cured within such 10
business day period, then Executive’s employment shall not be terminated), or
(ii) by reason of the Executive’s death. In the case of any termination of the
Executive’s employment prior to the Resignation Date, the Executive’s
entitlement to the compensation and benefits provided in Section 2(c) shall
immediately cease and the Executive’s entitlement to full, partial or pro-rated
compensation and other benefits under the Company’s benefit plans and
arrangements, if any, shall be determined under the policies and benefit plans
of the Company. For the avoidance of doubt, if Executive’s employment terminates
for any reason during the Transition Period, then Executive still will be
entitled to the Separation Benefits set forth in Section 3 below.

(e) Final Resignation. The Executive and the Company agree that on the
Resignation Date the Executive’s employment as a full-time non-executive
employee shall terminate and the Transition Period shall end. On the Resignation
Date, the Executive will receive his final paycheck with accrued and unpaid pay
through that date as well as accrued and unpaid vacation time.

3. Separation Benefits. As a consequence of the termination of the Executive’s
employment with the Company on or after the Transition Date, and in accordance
with the Severance Agreement and in full discharge of the Company’s obligations
thereunder, the Company shall pay to the Executive or his heirs or estate, if
applicable, subject to the Executive executing this Agreement within the
applicable time period and not revoking it, a lump sum cash

 

-2-



--------------------------------------------------------------------------------

payment on the first business day following the six-month anniversary of the
Resignation Date, equal to (x) $927,000 and (y) an amount equal to the average
of the annual bonuses paid or payable during the last three (3) fiscal years
ended prior to the Resignation Date. The Company will pay the Executive’s COBRA
continuation premiums for twelve months following the Resignation Date.

4. Non-Competition Agreement. In consideration for the substantial benefits
being provided to the Executive hereunder, the Executive agrees to execute the
Non-Competition and Proprietary Information Agreement attached hereto as Exhibit
B and executed of even date herewith.

5. Executive Release. In consideration for the substantial benefits being
provided to the Executive hereunder, the Executive, for himself, his agents,
legal representatives, assigns, heirs, distributees, devisees, legatees,
administrators, personal representatives and executors (collectively, the
“Releasing Parties”), hereby releases and discharges, to the extent permitted by
law, the Company and its present and past subsidiaries and affiliates, its and
their respective successors and assigns, and the present and past shareholders,
officers, directors, employees, agents and representatives of each of the
foregoing (collectively, the “Company Releasees”), from any and all claims,
demands, actions, liabilities and other claims for relief and remuneration
whatsoever, whether known or unknown, from the beginning of the world to the
date the Executive signs this Agreement, but otherwise including, without
limitation, any claims arising out of or relating to the Executive’s employment
with and termination of employment from the Company, for wrongful discharge, for
breach of contract, for discrimination or retaliation under any federal, state
or local fair employment practices laws, including, Title VII of the Civil
Rights Act of 1964 (as amended by the Civil Rights Act of 1991), the Family and
Medical Leave Act, the Americans with Disabilities Act, the Age Discrimination
in Employment Act, for defamation or other torts, for wages, bonuses, incentive
compensation, unvested stock, unvested stock options, vacation pay or any other
compensation or benefit and any claims under any tort or contract (express or
implied) theory, and any of the claims, matters and issues which could have been
asserted by the Releasing Parties against the Company Releasees in any legal,
administrative or other proceeding in any jurisdiction. Notwithstanding the
above, nothing in this release is intended to release or waive the Executive’s
right to COBRA, unemployment insurance benefits, any other vested retirement
benefits or vested equity awards, the right to seek enforcement of this
Agreement or any rights referenced in the Indemnification Agreement, executed by
and between the Executive and the Company (the “Indemnification Agreement”) or
the Change of Control Agreement, dated November 11, 2011 (the “Change of Control
Agreement”), all of which are expressly excepted from the scope of this release.

6. Survival. It is understood and agreed that, with the exception of
(i) obligations set forth or confirmed in this Agreement, (ii) obligations of
the Executive under the Non-Competition and Proprietary Information Agreement,
and (iii) any of the Executive’s rights to indemnification as provided in the
Company’s certificate of incorporation and bylaws (it being acknowledged and
agreed by the Executive that, as of the date of this Agreement, there are no
amounts owed to the Executive pursuant to any such indemnification rights), or
the Indemnification Agreement, all of which shall remain fully binding and in
full effect subsequent to the execution of this Agreement, the release set forth
in Section 5 is intended and shall be deemed to be a full and complete release
of any and all claims that the Executive or the

 

-3-



--------------------------------------------------------------------------------

Releasing Parties may or might have against the Company Releasees, or that the
Company may have against the Releasing Parties, arising out of any occurrence on
or before the Transition Date and this Agreement is intended to cover and does
cover any and all future damages not now known to the Executive or which may
later develop or be discovered, including all causes of action arising out of or
in connection with any occurrence on or before the Transition Date.

7. Exceptions. This Agreement does not (i) prohibit or restrict the Executive
from communicating, providing relevant information to or otherwise cooperating
with the Equal Employment Opportunity Commission (the “EEOC”) or any other
governmental authority with responsibility for the administration of fair
employment practices laws regarding a possible violation of such laws or
responding to any inquiry from such authority, including an inquiry about the
existence of this Agreement or its underlying facts, or (ii) preclude Executive
from benefiting from classwide injunctive relief awarded in any fair employment
practices case brought by any governmental agency, provided such relief does not
result in Executive’s receipt of any monetary benefit or substantial equivalent
thereof.

8. ADEA Release. By signing and returning this Agreement, the Executive
acknowledges that he:

(a) has carefully read and fully understands the terms of this Agreement;

(b) is entering into this Agreement voluntarily and knowing that he is releasing
claims that he has or believes he may have against the Company Releasees; and

(c) has obtained the advice of counsel with respect to the negotiation and
execution of this Agreement.

9. ADEA Revocation. Executive acknowledges that he has been given the
opportunity to consider this Agreement for twenty-one (21) days before signing
it. For a period of seven (7) days from the date Executive signs this Agreement,
Executive has the right to revoke this Agreement by written notice pursuant to
Section 13(c). This Agreement shall not become effective or enforceable until
the expiration of the revocation period. This Agreement shall become effective
on the first business day following the expiration of the revocation period.

10. Other Severance Benefits. The severance pay and benefits provided for in
Section 3 shall be in lieu of any other severance or termination pay to which
the Executive may be entitled under any Company severance or termination plan,
program, practice (whether written or unwritten) or agreement. Except as
otherwise provided herein, the Executive’s entitlement to any other compensation
or benefits shall be determined in accordance with the terms and conditions of
the Company’s employee benefit plans (other than severance or termination plans,
programs, practices or agreements) and other applicable programs, policies and
practices then in effect. For the avoidance of doubt, nothing herein shall
alter, change or otherwise affect Executive’s rights under the Change of Control
Agreement during the Transition Period, including (without limitation) the right
to accelerate vesting thereunder.

 

-4-



--------------------------------------------------------------------------------

11. Successors: Binding Agreement.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Company, and its successors and assigns, and the Company shall require any
successors and assigns to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place.

(b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal representative.

12. Tax Treatment; Tax Withholding. The Company and the Executive hereby
acknowledge and agree that the compensation provided for in Section 2 and the
severance pay provided for in Section 3 shall be treated and reported by the
Company and the Executive as additional compensation for services rendered and
as ordinary income. The Executive also acknowledges and agrees that the Company
may withhold from any compensation or other benefits to which the Executive is
entitled hereunder such amounts as may be required to satisfy all federal, state
and local withholding and employment tax obligations.

13. General Provisions.

(a) Non-Disparagement. Executive agrees not to make any adverse or disparaging
comments (oral or written, including, without limitation, via any form of
electronic media) about the Company, its affiliates, or any of their respective
officers, directors, managers or employees which may tend to impugn or injure
their reputation, goodwill and relationships with their past, present and future
customers, employees, vendors, investors and with the business community
generally. The Company agrees that its executive officers and directors shall be
directed not to make any adverse or disparaging comments (oral or written,
including, without limitation, via any form of electronic media) about the
Executive. Nothing in this Section 13(a) is intended to prohibit, limit or
prevent the Executive or the Company’s officers or directors from providing
truthful testimony in a court of law, to a regulatory or law enforcement agency
or pursuant to a properly issued subpoena, and such testimony will not be deemed
to be a violation of this Section 13(a).

(b) No Special Employment Rights. No provision of this Agreement shall grant or
confer upon, or shall be construed to grant or confer upon, the Executive any
right with respect to the continuation of his employment by the Company or to
otherwise affect in any respect the terms and conditions of such employment
except to the extent expressly provided hereunder.

 

-5-



--------------------------------------------------------------------------------

(c) Notices. Any and all notices or other communications required or permitted
to be given in connection with this Agreement shall be in writing (or in the
form of a facsimile or electronic transmission) addressed as provided below and
shall be (i) delivered by hand, (ii) transmitted by facsimile or electronic mail
with receipt confirmed, (iii) delivered by overnight courier service with
confirmed receipt or (iv) mailed by first class U.S. mail, postage prepaid and
registered or certified, return receipt requested:

If to the Company to:

Hologic, Inc.

35 Crosby Drive

Bedford, MA 07130

Attn: General Counsel

Facsimile Number: (781) 280-0674

E-Mail Address: mark.casey@hologic.com

with a copy to:

James L. Hauser, Esq.

Brown Rudnick LLP

One Financial Center

Boston, MA 02111

Facsimile Number: (617) 289-0506

E-Mail Address: jhauser@brownrudnick.com

If to the Executive, to:

Robert A. Cascella

Charlestown, MA 02129

with a copy to:

Steven D. Weatherhead

Bello Black & Welsh LLP

125 Summer Street, Suite 1200

Boston, Massachusetts 02110

Tel: 617-247-0670

Fax: 617-247-4125

sweatherhead@belloblack.com

and in any case at such other address as the addressee shall have specified by
written notice. Any notice or other communication given in accordance with this
Section 13 shall be deemed delivered and effective upon receipt, except those
notices and other communications sent by mail, which shall be deemed delivered
and effective three (3) business days following deposit with the United States
Postal Service. All periods of notice shall be measured from the date of
delivery thereof.

(d) Entire Agreement; Amendment. The recitals hereto are hereby incorporated
herein by this reference. This Agreement, together with the exhibits hereto,
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof and thereof, superseding all prior understandings and
agreements, whether written or oral; provided, however, that the Change of
Control Agreement shall terminate effective as of the Resignation Date,

 

-6-



--------------------------------------------------------------------------------

provided that the Company has not entered into a definitive agreement to effect
a Change of Control (as such term is defined in the Change of Control Agreement)
prior to the Resignation Date and further provided that the Indemnification
Agreement and any outstanding vested equity award agreements (including, without
limitation, any outstanding vested option agreement, restricted stock unit
agreement, market stock unit agreement or other equity instrument by and between
the Company and the Executive) shall remain in full force and effect in
accordance with the terms and conditions herein and therein. This Agreement may
not be changed orally, but only by an agreement in writing signed by the party
against whom enforcement of any such change is sought.

(e) 409A Compliance. Notwithstanding any other provision herein to the contrary,
the Company shall make the payments required hereunder in compliance with the
requirements of Section 409A of the Code and any interpretative guidance issued
thereunder. The Company may, in its sole and absolute discretion, delay payments
hereunder or make such other modifications with respect to the timing of
payments as it deems necessary to comply with Section 409A of the Code. To the
extent that the Executive’s Resignation Date occurs in one calendar year and the
period for considering the release expires during the following calendar year,
then notwithstanding anything herein to the contrary, the payment of the
benefits provided under Section 3 will be paid by the Company to the Executive
in the second calendar year.

(f) Interpretation. The parties hereto acknowledge and agree that: (i) each
party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting party shall
not be employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto
and not in favor of or against any party, regardless of which party was
generally responsible for the preparation of this Agreement.

(g) Effect of Headings. The titles of section headings herein contained have
been provided solely for convenience of reference and in no way define, limit or
describe the scope or substance of any provision of this Agreement.

(h) Severability. The provisions of this Agreement are severable, and the
invalidity of any provision shall not affect the validity of any other
provision. In the event that any court of competent jurisdiction shall determine
that any provision of this Agreement or the application thereof is unenforceable
because of the duration or scope thereof, the parties hereto agree that said
court in making such determination shall have the power to reduce the duration
and scope of such provision to the extent necessary to make it enforceable, and
that the Agreement in its reduced form shall be valid and enforceable to the
full extent permitted by law.

(i) Governing Law/Jurisdiction. This Agreement shall be binding upon the
Executive and shall inure to the benefit of the Company and its successors and
interest and assigns, and shall be construed in accordance with and governed by
the laws of the Commonwealth of Massachusetts without regard to conflicts of
laws. The parties hereto intend and hereby confer jurisdiction to enforce the
covenants contained herein upon the state and federal courts sitting in the
Commonwealth of Massachusetts. In the event that such courts shall hold any such
covenant wholly unenforceable by reason of the breadth of scope or otherwise, it

 

-7-



--------------------------------------------------------------------------------

is the intention of the parties hereto that such determination not bar or in any
way affect the Company’s right to the relief provided above in the courts of any
other states within the geographical scope of such other covenants having
appropriate personal and subject matter jurisdiction over the parties, as to
breaches of such covenants in such other respective jurisdictions, the above
covenants as they relate to each state being, for this purpose, severable into
diverse and independent covenants.

(j) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[Signature Page to Follow]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
binding contract as of the date first above written.

 

HOLOGIC, INC. By:  

/s/ David R. LaVance, Jr.

  Name:   David R. LaVance, Jr.   Title:   Chairman of the Board of Directors
EXECUTIVE

/s/ Robert A. Cascella

Robert A. Cascella



--------------------------------------------------------------------------------

EXHIBIT A

Letter of Resignation

July 17, 2013

Hologic, Inc.

c/o Mark Casey

35 Crosby Drive

Bedford, MA 07130

To the Board of Directors of Hologic, Inc. (the “Company”):

I, Robert A. Cascella, hereby resign from the Board of Directors, any and all
committees on which I may serve, and any and all positions held by me as an
Officer of all direct or indirect subsidiaries of the Company (if I serve on
such Board of Directors and in such an Officer capacity). My resignation shall
be effective on July 18, 2013.

 

Sincerely, /s/ Robert A. Cascella Robert A. Cascella



--------------------------------------------------------------------------------

EXHIBIT B

NON-COMPETITION AND PROPRIETARY INFORMATION AGREEMENT

THIS AGREEMENT (the “Agreement”), is made and entered into as of July 18, 2013,
by and between Hologic, Inc., a Delaware corporation (the “Company”), and Robert
A. Cascella (the “Executive”).

Recitals

WHEREAS, the Company and the Executive have entered into a Transition and
Separation Agreement and General Release of all Claims of even date herewith
(the “Transition Agreement”); and

WHEREAS, it is a condition of the execution of the Transition Agreement that
this Agreement be entered into and be incorporated by reference in the
Transition Agreement as Exhibit B thereto; and

WHEREAS, the Executive will receive substantial economic payments and benefits
as a result of the Transition Agreement and his continuing employment with the
Company; and

WHEREAS, in his capacity as President and Chief Executive Officer and a member
of the Board of Directors of the Company, the Executive has had and will
continue to have as a full-time non-executive employee access to the Company’s
business activities, goodwill, business plans, personnel, financial status and
other confidential and proprietary information including, but not limited to,
existing and potential customers, customer information, target market areas,
potential and future products, methods, techniques and other information of and
about the Company, all of which are of great value to the Company and which are
not generally known and are confidential; and

WHEREAS, terms not defined herein shall have the meaning ascribed to them in the
Transition Agreement.

Agreement

NOW, THEREFORE, in consideration of the above referenced premises and the mutual
covenants and promises therein and herein contained and the substantial benefits
provided under the Transition Agreement, the receipt and sufficiency of which is
acknowledged, and intending to be legally bound, it is hereby agreed by and
between the parties as follows:

1. Term. This Agreement shall commence upon the Transition Date. Nothing herein
shall relieve the Executive for liability for any breaches of the Employee
Intellectual Property Rights and Non-Competition Agreement, dated May 3, 2006
(the “IP Agreement”) that occurred prior to and including the date of this
Agreement.



--------------------------------------------------------------------------------

2. Unique Position of Trust.

(a) Executive acknowledges that the services he has heretofore rendered and will
continue to render to the Company are of a special and unusual character, with a
unique value to the Company. Executive also acknowledges that he has held and
will continue to hold a position of trust in which he has had and will continue
to have broad access to all of the Company’s most sensitive Confidential
Information (as defined below).

(b) For purposes of this Agreement, “Company” shall mean Hologic, Inc. and, any
other business entity that is either controlled by, controls, or is under common
control with Hologic, Inc.

(c) For purposes of this Agreement, “Confidential Information” means all
non-public information of and about the Company, including without limitation,
business activities, business plans, legal affairs, personnel, existing and
potential customers, customer information, contracts and agreements with
customers, contracts and agreements with suppliers, target market areas, product
designs and plans, potential and future products, business methods and
techniques, financial status, financial projections and forecasts, regulatory
matters, pending and proposed acquisitions, financings and joint ventures,
intellectual property, trade secrets, proprietary technology, research and
development data, computer networks and systems, software programs and code,
databases, manufacturing processes and specifications, know-how, operational and
hiring matters, personnel policies, market studies and forecasts, competitive
analyses, marketing programs, and sales and pricing information, regardless of
the form in which such information is stored. “Confidential Information” shall
also include any Confidential Information of any client, investor, corporate
partner, or joint venturer of the Company, or any other third party that the
Company is required by agreement to keep confidential. “Confidential
Information” shall not, however, include information that the Executive can
demonstrate (a) has become publicly known through no act of the Executive,
(b) has been rightfully received by the Executive from a third party not subject
to any confidentiality agreement concerning such information or (c) has been
independently developed by the Executive without use of or reliance on
Confidential Information or any violation of his obligations under this
Agreement. If a particular portion or aspect of Confidential Information becomes
subject to any of the foregoing exceptions, all other portions or aspects of
such information shall remain subject to all of the provisions of this
Agreement.

3. Protection of Company Confidential Information.

(a) The Executive shall not, while an employee of the Company, or following
termination of his employment, directly or indirectly, use, disclose or permit
to be known, other than (i) as is reasonably required in the regular course of
his duties on behalf of the Company, including disclosures to the Company’s
advisors and consultants, (ii) as required by law (in which case the Executive
shall give the Company prior written notice of such required disclosure) or
(iii) with the prior written consent of the Company’s Board of Directors or
Chief Executive Officer, to any person, firm or corporation any Confidential
Information.

(b) The Executive shall not remove from the Company’s premises, or make any
copies of, Confidential Information, except as necessary to perform or use in
the course of legitimate Company business. The Executive agrees to return to the
Company all Confidential

 

2



--------------------------------------------------------------------------------

Information and Company property, including all copies of it, in his possession
or under his control, (i) at any time upon the request of the Company, and
(ii) without such a request at the termination of his employment by the Company.
Upon the Company’s request, the Executive will furnish a written statement that
he has returned all Confidential Information and property.

4. Non-Competition and Non-Solicitation.

(a) In view of the unique value to the Company of the services of the Executive,
because of the Confidential Information of the Company entrusted to or obtained
by the Executive, and as a material inducement to the Company to enter into the
Transition Agreement, pursuant to which the Executive will receive significant
benefits, the Executive covenants and agrees that he shall not, for two
(2) years from the Resignation Date (the “Restricted Period”), directly or
indirectly, whether as an owner, partner, executive, director, consultant,
contractor, advisor, agent, employee, guarantor, surety or otherwise, or through
any person, consult with or in any way aid or assist any person to engage or
attempt to engage in any employment, consulting or other activity which directly
or indirectly competes with the current business of the Company or business
under development by the Company (the “Restricted Field”). The Executive
acknowledges that his participation in the conduct of any such business or
activity alone or with any person other than the Company will materially impair
the business and prospects of the Company and the goodwill of the Company.

(b) During the Restricted Period, the Executive shall not, directly or
indirectly, on behalf of any party or person other than the Company, solicit (or
assist or provide information in connection therewith) any then-customer of the
Company (including customers where the Company’s products or services are sold
through distributors, resellers, licensees and the like) or prospective customer
of the Company to provide any product, service, or business that is competitive
with or substantially similar to any product, service, or business then offered
or planned to be offered by the Company, or to induce such then-customer or
prospective customer to reduce or diminish the volume or level of their business
with the Company.

(c) During the Restricted Period, the Executive shall not, directly or
indirectly, on behalf of any party or person other than the Company, solicit or
induce (or assist or provide information in connection therewith) any
then-current employee, or person who was an employee or officer of the Company
within the previous six-month period, to leave the employ of the Company.

(d) Nothing herein shall preclude the Executive from beneficially owning no more
than two percent (2%) of the total outstanding stock of a class of stock
registered under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

5. Standstill. Except for securities acquired pursuant to the exercise of an
option to purchase common stock of the Company issued in connection with the
Executive’s employment by the Company, neither the Executive nor any affiliates
or representatives of the Executive (acting on behalf of or in concert with the
Executive, any of the Executive’s affiliates or any of the Executive’s other
representatives) will, at any time during the two (2) year period commencing on
the Resignation Date (or, at any time during such period, assist, advise, act in
concert or agreement or participate with or encourage others to), directly or
indirectly: (i) acquire

 

3



--------------------------------------------------------------------------------

or agree, offer, seek or propose to acquire, by purchase, tender offer, exchange
offer, agreement or business combination or in any other manner, any ownership,
including, but not limited to, beneficial ownership, as defined in Rule 13d-3
under the Exchange Act, of any of the assets, businesses or securities of the
Company or any direct or indirect subsidiary thereof, or any rights or options
to acquire such ownership (including from any third party); (ii) offer to enter
into or propose any merger, business combination, recapitalization,
restructuring or other extraordinary transaction with the Company or any direct
or indirect subsidiary thereof; (iii) initiate any stockholder proposal or the
convening of a stockholder’s meeting of or involving the Company or any direct
or indirect subsidiary thereof; (iv) solicit proxies (as such terms are defined
in Rule 14a-1 under the Exchange Act), whether or not such solicitation is
exempt pursuant to Rule 14a-2 under the Exchange Act, with respect to any matter
from, or otherwise seek to influence, advise or direct the vote of, holders of
any shares of capital stock of the Company or any securities convertible into,
exchangeable for or exercisable for (in each case, whether currently or upon the
occurrence of any contingency) such capital stock, or make any communication
exempted from the definition of solicitation by Rule 14a-1(l)(2)(iv) under the
Exchange Act; (v) otherwise seek or propose to influence, advise, change or
control the management, board of directors, governing instruments, affairs or
policies of the Company or any direct or indirect subsidiary thereof; (vi) enter
into any discussions, negotiations, agreements, arrangements or understandings
with any person with respect to any matter described in the foregoing clauses
(i) through (vi); or (vii) other than as required by law, make any public
disclosure, or take any action that could reasonably be expected to require the
Executive or the Company to make a public disclosure, with respect to any of the
matters set forth in this Section 5.

6. Reasonableness. Executive acknowledges and agrees the foregoing
non-competition, non-solicitation and standstill provisions are necessary and
reasonable, and that it has been made clear to the Executive that the
Executive’s compliance with Sections 3, 4 and 5 of this Agreement is a material
condition to the benefits provided to the Executive pursuant to Section 3 of the
Transition Agreement. The Executive further acknowledges and agrees that, if the
Executive breaches Sections 3, 4 or 5 of this Agreement, the restricted periods
set forth therein shall be tolled during the time of such breach.

7. Remedies. In the event of an actual breach by the Executive of the provisions
of Sections 3, 4 or 5 of this Agreement, the Company shall be entitled to
terminate the Executive’s employment for cause and suspend any payments and
provision of benefits that the Executive may be entitled to pursuant to the
Transition Agreement or otherwise, including the further exercise of any equity
awards, and to entry of an injunction restraining the Executive from such breach
without any obligation to post a bond and without proving special damages or
irreparable injury and the Executive acknowledges and agrees that any such
breach or threatened breach will cause irreparable injury to the Company and
that money damages will not provide an adequate remedy to the Company. Nothing
herein, however, shall be construed as prohibiting the Company from pursuing any
other remedies available to the Company for such breach or threatened breach. In
the event of any action by the Company to enforce this Agreement, the
non-prevailing party shall be responsible for paying the reasonable attorneys’
fees and expenses, including paralegal fees of the prevailing party. If the
Executive violates any of the covenants contained in Sections 3, 4 and 5 of this
Agreement the terms and the covenants violated shall be automatically extended
to a like period of time from the date on which the Executive ceases such
violation or from the date of entry by a court of competent jurisdiction of any
order or judgment

 

4



--------------------------------------------------------------------------------

enforcing such covenant, whichever period is later. To the extent permitted
under applicable law and without limiting the right to terminate payments
herein, the Company may suspend any payments or benefits that the Executive may
be entitled to pursuant to the Transition Agreement or otherwise for the
duration of any period in which the Company reasonably determines that the
Executive is in breach hereof. The provisions of Sections 3, 4, 5 and 6 and this
Section 7 shall survive the termination of this Agreement.

8. Notices. Any notice or other communication in connection with this Agreement
shall be delivered in accordance with the notice provisions of Section 13(c) of
the Transition Agreement.

9. Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by the other party.

10. Entire Agreement; Amendment. The recitals hereto are hereby incorporated
herein by this reference. This Agreement, together with the Transition Agreement
attached hereto, constitute the entire agreement between the parties hereto with
regard to the subject matter hereof and thereof, superseding all prior
understandings and agreements, whether written or oral; provided, however, that
the Change of Control Agreement, dated November 11, 2009 (the “Change of Control
Agreement”) shall terminate effective as of the Resignation Date, provided that
the Company has not entered into a definitive agreement to effect a Change of
Control (as such term is defined in the Change of Control Agreement) prior to
the Resignation Date and further provided that the Indemnification Agreement,
executed by and between Executive and the Company (the “Indemnification
Agreement”) and any outstanding vested equity award agreements (including,
without limitation, any outstanding vested option agreement, restricted stock
unit agreement, market stock unit agreement or other equity instrument by and
between the Company and the Executive) shall remain in full force and effect in
accordance with the terms and conditions herein and therein. This Agreement may
not be changed orally, but only by an agreement in writing signed by the party
against whom enforcement of any such change is sought.

11. Non-Exclusivity of Rights. Except as otherwise expressly provided herein,
nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company (except for any severance or termination policies,
plans, programs or practices) and for which the Executive may qualify, nor shall
anything herein limit or reduce such rights as the Executive may have under any
other agreements with the Company (except for any severance or termination
policies, plans, programs or practices). Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan or program
of the Company shall be payable in accordance with such plan or program, except
as explicitly modified by this Agreement.

12. Interpretation. The parties hereto acknowledge and agree that: (i) each
party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting party shall
not be employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto
and not in favor of or against any party, regardless of which party was
generally responsible for the preparation of this Agreement.

 

5



--------------------------------------------------------------------------------

13. Effect of Headings. The titles of section headings herein contained have
been provided solely for convenience of reference and in no way define, limit or
describe the scope or substance of any provision of this Agreement.

14. Severability. The provisions of this Agreement are severable, and the
invalidity of any provision shall not affect the validity of any other
provision. In the event that any court of competent jurisdiction shall determine
that any provision of this Agreement or the application thereof is unenforceable
because of the duration or scope thereof, the parties hereto agree that said
court in making such determination shall have the power to reduce the duration
and scope of such provision to the extent necessary to make it enforceable, and
that the Agreement in its reduced form shall be valid and enforceable to the
full extent permitted by law.

15. Governing Law/Jurisdiction. This Agreement shall be binding upon the
Executive and shall inure to the benefit of the Company and its successors and
interest and assigns, and shall be construed in accordance with and governed by
the laws of the Commonwealth of Massachusetts without regard to conflicts of
laws. The parties hereto intend and hereby confer jurisdiction to enforce the
covenants contained herein upon the state and federal courts sitting in the
Commonwealth of Massachusetts. In the event that such courts shall hold any such
covenant wholly unenforceable by reason of the breadth of scope or otherwise, it
is the intention of the parties hereto that such determination not bar or in any
way affect the Company’s right to the relief provided above in the courts of any
other states within the geographical scope of such other covenants having
appropriate personal and subject matter jurisdiction over the parties, as to
breaches of such covenants in such other respective jurisdictions, the above
covenants as they relate to each state being, for this purpose, severable into
diverse and independent covenants.

16. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

[Signature Page to Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
binding contract as of the date first written above.

 

HOLOGIC, INC. By:  

/s/ David R. LaVance, Jr.

Name:   David R. LaVance, Jr. Title:   Chairman of the Board of Directors ROBERT
A. CASCELLA

/s/ Robert A. Cascella

Printed: Robert A. Cascella

 

7